   Case 19-10996                Doc 73          Filed 01/24/20 Entered 01/24/20 11:02:14                                   Desc Main
                                                  Document     Page 1 of 1
B 2100A (Form 2100A) (12/15)

                         UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MASSACHUSETTS
In re: PHILIP MANION                                                 Case No. 19-10996

                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


                   MTGLQ Investors, L.P.                                             Nationstar Mortgage LLC d/b/a Mr. Cooper




        Name of Transferee                                                                 Name of Transferor

Name and Address where notices to transferee                                     Court Claim # (if known): 6-1
should be sent:                                                                  Amount of Claim: $263,562.58
NewRez LLC DBA Shellpoint Mortgage Servicing                                     Date Claim Filed: 06/05/2019
P.O. Box 10826
Greenville, SC 29603-0826
Phone: (800)365-7107
E-mail: mtgbk@shellpointmtg.com
Last Four Digits of Acct #: 5084                                                 Phone: 877-343-5602
                                                                                 Last Four Digits of Acct. #: 3309

Name and Address where transferee payments
should be sent (if different from above):
NewRez LLC DBA Shellpoint Mortgage Servicing
P.O. Box 10826
Greenville, SC 29603-0826
Phone: (800)365-7107
E-mail: mtgbk@shellpointmtg.com
Last Four Digits of Acct #: 5084

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Zann Welch
     AIS Portfolio Services, LP as agent                                         Date 01/24/2020
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
